Exhibit d5 under Form N-1A Exhibit 10 under Item 601/RegsS-K FEDERATED STOCK TRUST INVESTMENT ADVISORY CONTRACT This Contract is made this 1st day of April, 2009, between Federated MDTA, LLC, a Delaware limited liability company having its principal place of business in Pittsburgh, Pennsylvania (the "Adviser"), and Federated Stock Trust, a Massachusetts business trust having its principal place of business in Pittsburgh, Pennsylvania (the “Trust”). WHEREAS the Trustis an open-end management investment company as that term is defined in the Investment Company Act of 1940, as amended, and is registered as such with the Securities and Exchange Commission; and WHEREAS Adviser is engaged in the business of rendering investment advisory and management services. NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree as follows: 1.The Trust hereby appoints Adviser as Investment Adviser, and Adviser accepts the appointment. Subject to the direction of the Trustees, Adviser shall provide investment research and supervision of the investments of theTrust and conduct a continuous program of investment evaluation and of appropriate sale or other disposition and reinvestment of Trust assets. 2.Adviser, in its supervision of the investments of the Trust will be guided by the Trust’s investment objective and policies and the provisions and restrictions contained in the Declaration of Trust and By-Laws of the Trustand as set forth in the Registration Statements and exhibits as may be on file with the Securities and Exchange Commission. 3.The Trust shall pay or cause to be paid all of its own expenses, including, without limitation, the expenses of organizing the Trustand continuing its existence; fees and expenses of Trustees and officers of the Trust; fees for investment advisory services and administrative personnel and services; expenses incurred in the distribution of its shares ("Shares"), including expenses of administrative support services; fees and expenses of preparing and printing its Registration Statements under the Securities Act of 1933 and the Investment Company Act of 1940, as amended, and any amendments thereto; expenses of registering and qualifying the Trust, and Shares of the Trust under federal and state laws and regulations; expenses of preparing, printing, and distributing prospectuses (and any amendments thereto) to shareholders; interest expense, taxes, fees, and commissions of every kind; expenses of issue (including cost of Share certificates), purchase, repurchase, and redemption of Shares, including expenses attributable to a program of periodic issue; charges and expenses of custodians, transfer agents, dividend disbursing agents, shareholder servicing agents, and registrars; printing and mailing costs, auditing, accounting, and legal expenses; reports to shareholders and governmental officers and commissions; expenses of meetings of Trustees and shareholders and proxy solicitations therefor; insurance expenses; association membership dues and such nonrecurring items as may arise, including all losses and liabilities incurred in administering the Trust. The Trust shall pay such extraordinary expenses as may arise including expenses incurred in connection with litigation, proceedings, and claims and the legal obligations of the Trustto indemnify its officers and Trustees and agents with respect thereto. 4.The Trust shall pay to Adviser, for all services rendered by Adviser hereunder, the fees set forth in the exhibits attached hereto. 5.The net asset value of the Trust's Shares as used herein will be calculated to the nearest 1/10th of one cent. 6.The Adviser may from time to time and for such periods as it deems appropriate reduce its compensation to the extent that Trust expenses exceed such lower expense limitation as the Adviser may voluntarily declare to be effective. 7.This Contract shall begin for the Trust as of the date of execution of the applicable exhibit and shall continue in effect with respect for two years from the date of this Contract set forth above and thereafter for successive periods of one year, subject to the provisions for termination and all of the other terms and conditions hereof if: (a) such continuation shall be specifically approved at least annually by the vote of a majority of the Trustees of the Trust, including a majority of the Trustees who are not parties to this Contract or interested persons of any such party cast in person at a meeting called for that purpose; and (b) Adviser shall not have notified the Trust in writing at least sixty (60) days prior to the anniversary date of this Contract in any year thereafter that it does not desire such continuation. 8.Notwithstanding any provision in this Contract, it may be terminated at any time, without the payment of any penalty, by the Trustees of the Trust or by a vote of the shareholders of the Trust on sixty (60) days' written notice to Adviser. 9.This Contract may not be assigned by Adviser and shall automatically terminate in the event of any assignment. Adviser may employ or contract with such other person, persons, corporation, or corporations at its own cost and expense as it shall determine in order to assist it in carrying out this Contract. 10.In the absence of willful misfeasance, bad faith, gross negligence, or reckless disregard of the obligations or duties under this Contract on the part of Adviser, Adviser shall not be liable to the Trust or to any of the Funds or to any shareholder for any act or omission in the course of or connected in any way with rendering services or for any losses that may be sustained in the purchase, holding, or sale of any security. 11.This Contract may be amended at any time by agreement of the parties provided that the amendment shall be approved both by the vote of a majority of the Trustees of the Trust including a majority of the Trustees who are not parties to this Contract or interested persons of any such party to this Contract (other than as Trustees of the Trust) cast in person at a meeting called for that purpose, and, where required by Section 15(a)(2) of the Act. 12.The Adviser acknowledges that all sales literature for investment companies (such as the Trust) are subject to strict regulatory oversight. The Adviser agrees to submit any proposed sales literature for the Trust or for itself or its affiliates which mentions the Trust to the Trust's distributor for review and filing with the appropriate regulatory authorities prior to the public release of any such sales literature, provided, however, that nothing herein shall be construed so as to create any obligation or duty on the part of the Adviser to produce sales literature for the Trust. The Trust agrees to cause its distributor to promptly review all such sales literature to ensure compliance with relevant requirements, to promptly advise Adviser of any deficiencies contained in such sales literature, to promptly file complying sales literature with the relevant authorities, and to cause such sales literature to be distributed to prospective investors in the Trust. 13.Adviser is hereby expressly put on notice of the limitation of liability as set forth in Article XI of the Declaration of Trust and agrees that the obligations pursuant to this Contract of the Trust be limited solely to the assets of the Trust, the shareholders of the Trust, the Trustees, officers, employees or agents of the Trust, or any of them. 14.The Trust is hereby expressly put on notice of the limitation of liability as set forth in the Declaration of Trust of the Adviser and agree that the obligations assumed by the Adviser pursuant to this Contract shall be limited in any case to the Adviser and its assets and, except to the extent expressly permitted by the Investment Company Act of 1940, as amended, the Trust shall not seek satisfaction of any such obligation from the shareholders of the Adviser, the Trustees, officers, employees, or agents of the Adviser, or any of them. 15.Adviser agrees to maintain the security and confidentiality of nonpublic personal information (NPI”) of Trust customers and consumers, as those terms are defined in Regulation S-P, 17 CFR Part 248.Adviser agrees to use and redisclose such NPI for the limited purposes of processing and servicing transactions; for specific law enforcement and miscellaneous purposes; and to service providers or in connection with joint marketing arrangements directed by the Trust, in each instance in furtherance of fulfilling Adviser’s obligations under this Contract and consistent with the exceptions provided in 17 CFR Sections 248.14, 248.15 and 248.13, respectively. 16.The parties hereto acknowledge that Federated Investors, Inc., has reserved the right to grant the non-exclusive use of the name “Federated Stock Trust” or any derivative thereof to any other investment company, investment company portfolio, investment adviser, distributor or other business enterprise, and to withdraw from the Trust and one or more of the Funds the use of the name “Federated Stock Trust”.The name “Federated Stock Trust” will continue to be used by the Trustso long as such use is mutually agreeable to Federated Investors, Inc. and the Trust. 17.This Contract shall be construed in accordance with and governed by the laws of the Commonwealth of Pennsylvania. 18.This Contract will become binding on the parties hereto upon their execution of the attached exhibits to this Contract. EXHIBIT A to the Investment Advisory Contract Federated Stock Trust Adviser agrees to accept as full compensation for all services rendered hereunder an investment advisory fee at an annual rate ranging from 0.75 of 1% on the first $500 million of average daily net assets of the Fund to 0.40 of 1% on average daily net assets in excess of $2 billion as specified below: Maximum Investment Advisory Fee Average Daily Net Assets of the Fund .75% on the first $500 million .675% on the next $500 million .600% on the next $500 million .525% on the next $500 million .40% on amounts in excess of $2,000,000,000 Adviser shall reimburse the Trust (limited to the amount of the gross investment advisory fee computed in accordance with the provisions of subparagraph (a) of this paragraph 4) in any fiscal year or portion thereof, the amount, if any, by which the aggregate normal operating expenses of the Trust, including the gross investment advisory fees, expenses of withholding taxes and extraordinary expenses for such fiscal year or portion thereof exceed 1% of the average daily net assets of the Trust for such period.This obligation does not include any expenses incurred by shareholders who choose to avail themselves of the Transfer Agent’s sub-accounting facilities.Such reimbursement will be accounted for and adjusted annual in accordance with generally accepted accounting principles and any Rules and regulations of the Securities and Exchange Commission applicable thereto. Such fee shall be accrued daily at a rate of 1/365th of the investment advisory fee as set forth in the schedule above applied to the daily net assets of the Trust.The advisory fee so accrued shall be paid to Adviser daily. Witness the due execution hereof this 1st day of April, 2009. FEDERATED STOCK TRUST By:/s/ J.
